Alleging that they were induced, through fraud, to surrender certain promissory notes belonging to them, appellants brought this action to declare null and void, on the ground of fraud and duress, a certain agreement in which appellants consented that the notes be returned to the maker thereof; for other incidental equitable relief, and to recover damages. The appeal is from a judgment rendered after trial dismissing the complaint and from an order, stated in the notice of appeal to have been made on July 29, 1955, denying a motion for a new trial on the ground of newly discovered evidence, but which order is not contained in the ease on appeal. An order dated November 10, 1955, which (1) granted reargument of the said motion, but adhered to the original decision and order, and (2) denied a further request for a new trial under section 552 of the Civil Practice Act, is, however, included in the case on appeal. Although not appealed from, this order may be reviewed on this appeal (Civ. Prac. Act, § 562-a). Judgment, and order dated November 10, 1955, unanimously affirmed, with costs. No opinion. Appeal from order of July 29, 1955, dismissed, without costs. No such order is printed in the record. Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ.